Title: To George Washington from Jonathan Boucher, 18 December 1770
From: Boucher, Jonathan
To: Washington, George



Sir
Annapolis Decr 18th 1770.

I thank You much for your Intimations respecting Master Custis. Were all Those who have the Care & Direction of Children as attentive to their real Interests, We shou’d not have so many Complaints of Children spoil’d by Parental Indulgence.
It is not without much Concern I own to You, that your Sentimts of this young Gentleman have, for some Time, been my own. I have observ’d his growing Passions taking this unpleasing Cast, without the Power of preventing it. To a Youth, brought up in the calm, easy, & rational Manner that He has, the ordinary Means of violent Restraint or Controll, wou’d, I believe rather defeat, than promote a Reformation. The System We set out with, that of tender persuasion, must still be pursued: and tho’ it may not, perhaps, work a speedy Cure, it certainly will in the End. I consider his rising Passions as some little Streamlet, swelling by successive Showers, into Something like a Torrent: You will in vain oppose its Course by Dams, Banks, or Mounds: & the only certain Means to prevent its becoming mischievous, is

to lead it gently along by a Variety of Canals, lessening its Force, by dividing it. There are but two Cases in which I can foresee much real Danger to this young Gentleman; & if He can be preserved from These, I shall not be greatly apprehensive as to others. I mean, his Love of Ease, & Love of Pleasure—Pleasure of a Kind exceedingly uncommon at his Years. I must confess to You I never did in my Life know a Youth so exceedingly indolent, or so surprizingly voluptuous: one wd suppose Nature had intended Him for some Asiatic Prince. Against these two insinuating & most dangerous Foes to all that is truly valuable in a Character, I have exerted all my Opposition: and I trust not altogether without Success. For, in a Contest of this Sort, not to suffer a total Defeat is in some Measure to gain a Victory. There is a Period in Life when these Passions will wage a War with Reason: and, if You can but keep Them [at] a Stand, perhaps a reasonable Man will be contented. It could not be, but that at one Time or other Mr Custis must have been introduc’d into Life, as ’tis call’d: and is it not almost too much to expect from one brought up in so very guarded a Manner as He has, that He shou’d pass the fiery Trial unhurt? He knows even now extremely little of the various Enjoyments of social Life; & yet He is peculiarly susceptible of Them. Is it not better then, think You, that He shou’d be suffer’d occasionally to mix in Company, unreserved, while He can have the Advantage of a Monitor at Hand, even tho’ He shou’d, as indeed is too often the Case, go farther than one wou’d wish? It is, possibly, a Misfortune to Him, that every where much Notice is taken of Him. Whether This may be owing to his Family, his Fortune, his Manners, or his Connexions, or all together, I will not now enquire: But This is certain, that tho’ I am often pleas’d with it, yet is it the Source of infinite Disquietude to Me. It is here, as with You: He has many Invitations to Visits, Balls, & other Scenes of Pleasure, to which neither You nor I can refuse his going—more especially, if We go ourselves. Indeed, I do not know that it wou’d be right to refuse, even if good Manners wou’d allow it. Yet so it is, He seldom or never goes abroad without learning Something I cou’d have wish’d Him not to have learn’d. There are not, that I know of, more idle or pleasurable People in Annaps, than there are in any other Town containing an equal Number of Inhabitants: yet some how or other He has contriv’d to learn a great

Deal of Idleness & Dissipation amongst Them. One inspires Him with a Passion for Dress—Another for Racing, Foxhunting, &c. Even the grave Coll Sharpe, You see, led Him to talk of Guns & Rifles, with much more Satisfaction than I can persuade Him to talk of Books, or literary Subjects. In Truth, it is one of the worst Symptoms that I know of in Him, that He does not much like Books: & yet I have been endeavouring to allure Him to it, by every Artifice I cou’d think of. I hop’d that Cargo of Books wou’d have done it. Let me, however, do Him the Justice to own, that He has labour’d under some Disadvantages in this Place: My late unsettled manner of Living has been unfavourable to Him. He dislik’d the House We lodg’d at, & wth some Reason: I cou’d not always be with Him, nor He always at his Book; & at such Times, there was no Body in the House, with whom He could, spend a leisure Hour but tolerably agreeably. Unluckily too, there lodged a Youth with us, of a Character exactly calculated to spoil such a Lad as Custis. He is sensible, wild volatile, idle & good-natur’d. You will know that I allude to a Son of Mr Sam: Galloway’s. I by no means aim to reproach the young Gentleman, whom really I like exceedingly myself, yet can I not help giving it as my Opinion that He has done your Ward more Harm than He or his Family can Easily make Amends for. You cannot conceive wth wt Delight Custis wd listen to his droll Tales, & Accts of his Pranks at School in England. There is another Particular too which perhaps Discretion wou’d bid Me suppress, but which I think I cannot honestly conceal from You. Sam: Galloway has also a Daughter, young & pretty. Out of Respect to You, as I suppos’d, He frequently invited Custis to his House: it was disagreeable to Me to be oblig’d to refuse Him, because it gave offence; but I believe He never was with these but twice—once when I was, & once when I was not. It was about the Time of the Players being here. Miss Galloway came to Town. Jack has a Propensity to the Sex, which I am at a Loss how to judge of, much more how to describe. I observ’d somewhat of a particular attention, exceeding bare Civility to this young Lady. I took such Steps as I judged most likely to wean Him in Time—and it was done, I believe, effectually. I am asham’d to add, because it is but a mere Conjecture of my own, & imparted to You in great Confidence, that I cou’d not help thinking This gave some Disquiet to the Family. I wou’d

not willingly suspect People without Cause: but, however absurd & foolish such a Project must have been, were I to give You a Detail of all my Reasons, I am inclined to believe You wou’d think as I do. I am mistaken, if You or Mrs Washington have not also had an opportunity given You of penetrating thro’ such a Design: There are here, besides Me, who think Them capable of it; tho’ I do not know that there are Any, besides Myself, who have suspected Them in this Instance. But, be my Suspicions well or ill-founded, I have very peremptorily refused an importunate Application, repeatedly made to Me since my last Return, to admit this sd Son of His into my Family. Let Me have Leave to request, that these Surmises of mine, which perhaps I have view’d in too serious a Light, may never transpire. I can hardly need to say to You, that were it known, I shou’d have the whole Family on my Back.
This is no pleasing Picture of his Conduct here: nor will it, I fear, make You much in Love with his Situation. I have so often said how unwillingly I shou’d part with the Boy, that I am afraid of being suspected of Selfishness, if after This, I still advise You to continue Him. Yet I do advise You, & if I know my own Heart aright, with the most cordial & disinterested Sincerity. As I have already observ’d, He is now arriving fast to that Time of Life, when He must mix with Mankind: This He can no where do without Danger; & I think He will be in less Here, than almost any where Else. And for a Reason, which did I not well know your Candor, I wou’d hardly venture to assign. Because I believe, there is not (nor is it likely that now there ever will be) another Person who has such Influence over Him as I have. I hope I am not deceiv’d in the persuasion, that He has a very affectionate Regard for Me: & I am sure I can have no Motives that shou’d lead Me to wish to deceive You, in assuring You, that not the least of his Action’s escapes my Notice—I watch his every Motion, & tho’ He is perpetually doing something or other displeasing to Me, yet, upon the whole, I still hope & believe He will turn out, if not a very clever, what is much better, a good Man. That He may, I shall not cease to use my best Endeavours, as well as my fervent Prayers.
I am aware of the Expensiveness of his living here: to lessen it in some measure, I have resolv’d to return his Horses back to You. He agree⟨s⟩ They shou’d not be sent to Him till Easter: nor

then, indeed, unless You hear more from us. Let us try what this Winter’s close application will do: We [are] now well fitted for it, & I think have a prospect of spending it as We ought. Let Joe bring back all his Vols: of Cicero, Livy, & as many others as his Portmanteau will hold: as well as a Small Parcel of mine, which He brought up from Mr Brook’s, when We last came from St Mary’s. I am, Dr sir, very truly, Yr much obliged & most obedt Hble Servt

Jonan Boucher

